Citation Nr: 0606761	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  02-21 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as major depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION

The veteran served on active duty from November 1953 to 
October 1955.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Department of 
Veterans Affairs (VA), San Juan, Puerto Rico, regional office 
(RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he has major depression which began 
during his period of active duty in the 1950s.  His service 
medical records were apparently destroyed in a fire at the 
National Personnel Records Center (NPRC) in 1973, however his 
service separation examination is of record.  This shows a 
normal psychiatric examination.  

The first records of psychiatric treatment in the claims 
folder date from 1985 when the veteran was hospitalized for 
240 days with dysthymic disorder and passive aggressive 
personality.  A January 1986 VA examination conducted for the 
purposes of evaluating the veteran's pension claim, noted "a 
long history of a nervous condition, nervous problems, but it 
is observed that apparently he has never had an acute episode 
like this one."

The veteran has submitted a statement dated in May 2001 from 
J.A. Juarbe, M.D.  Dr. Juarbe noted that the veteran reported 
a history of several episodes of depression with crying 
episodes during service, as well as continued panic episodes 
since discharge from service, and concluded that the 
veteran's "mental condition had its onset while in active 
duty."

The veteran is entitled to a medical nexus opinion pursuant 
to the Secretary's duty to assist where there is competent 
evidence of a current disability and evidence indicating an 
association between the veteran's disability and his active 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002) 
(veteran had a current diagnosis of tinnitus and had 
testified that he experienced ringing in his ears in service 
and has experienced such ringing ever since service).  In 
this case, the veteran is entitled to a VA examination to 
determine the nature of any current psychiatric disability as 
well as its relationship to his period of service.

The VCAA letter sent to the veteran in January 2002 does not 
satisfy the current notification requirements with regard to 
the veteran's claim for service connection for a psychiatric 
disorder.  On remand, the RO must provide such notice with 
regard to this issue.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:

(a) Notify the veteran of the information 
and evidence necessary to substantiate his 
claim of service connection for a 
psychiatric disability.

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable efforts 
to obtain relevant records not in the 
custody of a Federal department or agency 
and will make as many requests as are 
necessary to obtain relevant records from 
a Federal department or agency; and

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded the following 
examination: a psychiatric examination to 
determine the nature and likely etiology 
of any currently diagnosed psychiatric 
disability.  All psychiatric disabilities 
should be noted.  If the veteran is 
diagnosed with a psychiatric disability, 
the examiner is requested to provide an 
opinion, based on a review of all the 
evidence, as to whether there is a 50 
percent probability or greater that any 
such diagnosed disability is related to, 
or caused by, the veteran's active 
military service.  The veteran's claims 
folder should be available for review in 
conjunction with the examination, and the 
examiner is specifically requested to 
review the service separation examination, 
Dr. Juarbe's opinion, and the 
hospitalization records summarized above.  
All findings, and the reasons and bases 
therefore, should be set forth in a clear 
and logical manner on the examination 
report. A complete explanation for any 
conclusions reached would be helpful in 
adjudicating the claim.

3.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, the RO should 
readjudicate the issue of entitlement to 
service connection for a psychiatric 
disorder, claimed as major depression.  
All applicable laws and regulations should 
be considered.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, if appropriate, the case should be returned to 
the Board.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


